 

EXPENSE AGREEMENT

 

This Expense Agreement (this “Agreement”), dated as of this 24 day of August,
2012 (the “Effective Date”) is entered into by and among China VantagePoint
Acquisition Company, a Cayman Islands corporation (the “Company”) and Black
Diamond Holdings LLC, a Colorado limited liability company (the “Target”) (each
a “Party” and collectively, the “Parties”).

 

WHEREAS, the Company was formed for the purpose of acquiring or acquiring
control of one or more operating businesses or assets through a merger, capital
stock exchange, asset or stock acquisition or other similar business
transaction;

 

WHEREAS, the Company and the Target desire that the Company acquire all or
substantially all of the issued and outstanding securities of the Target by
means of a transaction, the structure of which shall be mutually determined by
the Company and the Target (“Transaction”); and

 

WHEREAS, the Company and the Target intend to enter into an agreement (the
“Merger Agreement”) setting forth the terms and conditions of the Transaction;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth, the parties hereto agree as follows:

 

1.                  Payment of Expenses. Effective upon signing of the Merger
Agreement, the Target agrees to (i) assume and pay up to $250,000 of the costs
and expenses (including but not limited to reasonable legal fees) of the Company
that have accrued up to the date that the Merger Agreement is signed, and (ii)
pay, so long as the Company does not materially breach the representations and
warranties it makes in the Merger Agreement, all costs and expenses (including
but not limited to reasonable legal fees and expenses related to the
Transaction) of the Company from and after the signing of the Merger Agreement.

 

2.                  Initial Payment. Promptly after the Target or the Target’s
subsidiaries or the Target’s portfolio companies receives an aggregate of
$2,500,000 of proceeds from all financing transactions (including, but not
limited to, issuing debt or equity securities of the Target, selling assets of
the Target, and receiving amounts in repayment of debt) occurring after the date
hereof, the Target shall deposit the sum of $250,000 in the bank account of the
Company to pay for expenses described in Section 1 above.

 

3.                  Remedies. The Target agrees that the Company will be
irreparably harmed as a result of any breach of this Expense Agreement and that
the Company shall be entitled to equitable relief, including, without limitation
injunctive relief (including, without limitation, the right to obtain a
temporary and/or permanent injunction) and specific performance (without being
required to obtain a bond or post other security or prove actual damages or
reparable harm), in the event of any breach or threatened breach of any of the
provisions of this Agreement by the Target, in addition to all other rights and
remedies available to the Company, whether at law, in equity or otherwise
relating to such breach. All the rights and remedies of the Company hereunder
shall be cumulative.

 



 

 

 

4.                  Governing Law; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the stat of New York, without
regard to principles of conflicts of law. Each Party agrees that it will bring
any action or proceeding in respect to any claim arising out of or related to
this Agreement or the transaction whether in tort or contract or at law and
equity, in the U.S. District Court for the Southern District of New York (the
“Chosen Court”). In connection with such claims arising out of or related to
this Agreement or the transaction, each party irrevocably submits to the
exclusive jurisdiction of the Chosen Court, waives any objection to laying venue
in any such action or proceeding in the Chosen Court, waives any objection that
the Chosen Court is on inconvenient forum or does not have jurisdiction over any
of the parties, agrees that service of process in person or by certified or
registered mail to its address will constitute valid in per son or service upon
such party and its successors and assigns in any action or proceeding with
respect to any matter as to which it has submitted to jurisdiction hereunder.



5.                  Amendment. This Agreement may not be amended except in a
writing signed by both Parties.

 

6.                  Counterparts. This Agreement may be executed in any numbers
of counterparts, each of which shall be an original, but which together shall
constitute one and the same instrument.

 

7.                  Facsimile Signatures. This Agreement may be executed and
delivered by facsimile. Any facsimile signatures shall have the same legal
effect as manual signatures.

 

[remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed, or caused to be
executed on their behalf, this Agreement as of the date first above written.

 

 

    CHINA VANTAGEPOINT ACQUISITION COMPANY                               /s/
Yiting Liu       By: Yiting Liu       Title: Co-chair of the Board              
                        BLACK DIAMOND HOLDINGS LLC               BLACK DIAMOND
FINANCIAL GROUP, LLC, as Manager                               /s/ Patrick W.M.
Imeson       By: Patrick W.M. Imeson       Title: Manager/Principal  

 



 

 